ORDER
PER CURIAM.
Movant appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
Movant was convicted of two counts of sale of a controlled substance. He was sentenced on June 1,1987. His convictions and sentences were affirmed. State v. Schwer, 757 S.W.2d 258 (Mo.App.E.D.1988).
Under Rule 29.15(m), any defendant sentenced before January 1, 1988, had a right to file a Rule 29.15 motion until June 30, 1988. Movant filed his motion on August 15, 1988. Failure to file a motion before June 30, 1988, constitutes “a complete waiver of the right to proceed under this Rule 29.15.” Id.
Movant’s contention the time limitations imposed by Rule 29.15 violate his constitutional rights is meritless. This issue has been considered and rejected in Day v. State, 770 S.W.2d 692 (Mo. banc 1989).
*119The judgment is affirmed in accordance with Rule 84.16(b).